862 F.2d 361
274 U.S.App.D.C. 134
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Curtis COOK, a/k/a Marcell Davis, a/k/a Charles Jenkins, Appellant.
No. 88-3062.
United States Court of Appeals, District of Columbia Circuit.
Nov. 30, 1988.

Before MIKVA, BUCKLEY and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
This case was considered on appeal from the United States District Court for the District of Columbia and on briefs filed by the parties and argument by counsel.  The Court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 14(c).  Defendant claims that the trial court should have excluded the testimony of a witness under Rules 403 and 404(b) of the Federal Rules of Evidence.  The trial court did not abuse its discretion in admitting the evidence, however, because the probative value of the testimony is not substantially outweighed by the danger of unfair prejudice.   See United States v. Foskey, 636 F.2d 517 (D.C.Cir.1980).  Any discrepancies between the government's proffer and proof are irrelevant to this determination.  For these reasons, it is


2
ORDERED and ADJUDGED, by the Court, that the defendant-appellant Cook's convictions are affirmed.  It is


3
FURTHER ORDERED, by the Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15(b)(2).